Name: Commission Regulation (EEC) No 3143/90 of 29 October 1990 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Sri Lanka (categories 6, 7, 8 and 21)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10. 90 Official Journal of the European Communities No L 302/31 COMMISSION REGULATION (EEC) No 3143/90 of 29 October 1990 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Sri Lanka (categories 6, 7 , 8 and 21 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1 562/90 (2), and in particular Article 17 thereof, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with Sri Lanka on 5 and 6 March 1990 an agreed minute modifying the quantitative limits for 6, 7, 8 and 21 products provided for in the Agreement between the Community and Sri Lanka on trade in textiles ; Whereas the Council has decided, on 8 October 1990, that this agreed minute should be applied provisionally pending its formal conclusion ; Whereas it is therefore necessary to amend Annexes III and IV bis to Regulation (EEC) No 4136/86 ; HAS ADOPTED THIS REGULATION : Article 1 Annexes III and IV bis to Regulation (EEC) No 4136/86 are hereby amended for Sri Lanka in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1990. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 148, 12 . 6. 1990, p. 19 . No L 302/32 Official Journal of the European Communities 31 . 10. 90 ANNEX 1 . Annex III is amended as follows :  In Group I B (categories 6, 7 and 8, Sri Lanka), the table is replaced by the following table : 'Cate ­ gory CN code Description Thirdcountry Unit Year Annual quantitative limit 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool, cotton or man-made fibres Sri Lanka (') 1 000 pieces 1990 1991 4 115 4 385 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt ­ blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres Sri Lanka 1 000 pieces 1990 1991 6 736 7 146 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres Sri Lanka 1 000 pieces 1990 1991 5 290 5 657' In Group II B (category 21 , Sri Lanka), the table is replaced by the following table : 'Cate ­ gory CN code Description Third country Unit Year Annual quantitative limit 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, cotton or man-made fibres Sri Lanka (') 1 000 pieces 1990 1991 4 230 4 548* 31 . 10. 90 Official Journal of the European Communities No L 302/33 2. Annexe IV bis is amended as follows :  In Group I B (categories 6, 7 and 8, Sri Lanka), the table is replaced by the following table : Quantitative limit from 1 January to 31 December Cate ­ gory CN code Description Thirdcountry Member State Unit 1990 1991 6 Sn Lanka (') 1 000 pieces Men s or boys woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls' woven trousers and slacks, of wool, cotton or man-made fibres D F I BNL UK IRL DK GR ES PT EEC 1 308 579 534 412 919 35 144 38 116 30 4 115 1 360 645 596 432 955 38 148 43 134 34 4 385 6203 41 10 6203 41 90 6203 4231 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 7 Sri Lanka 1 000 pieces Women s or girls' blouses, shirts and shirt-blouses whether or not knitted or crocheted, of wool, cotton or man-made fibres 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 D F I BNL UK IRL DK GR ES PT EEC 1 978 996 1 188 619 1 478 90 220 41 102 24 6 736 2 044 1 120 1 283 648 1 529 95 232 49 117 29 7 146 8 Sri Lanka6205 10 00 6205 20 00 6205 30 00 Men s or boys shirts, other than knitted or crocheted, of wool, cotton or man ­ made fibres 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 1 723 621 774 793 985 53 102 46 154 39 5 290 1 807 695 850 825 1 042 58 108 52 175 45 5 657*  In Group II B (category 21 , Sri Lanka), the table is replaced by the following table : 'Cate ­ gory CN code Description Thirdcountry Member State Unit Quantitative limit from 1 January to 31 December 1990 1991 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, cotton or man ­ made fibres Sri Lanka (') D F I BNL UK IRL DK GR ES PT EEC 1 000 pieces 1 180 751 355 557 957 26 120 48 188 48 4 230 1 251 796 422 574 1 015 30 127 55 223 55 4 548*